IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-21146
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARTHUR RAY LEVERTON,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-96-CR-87-ALL
                        --------------------
                           August 30, 2001

Before JOLLY, BARKSDALE, AND DEMOSS, Circuit Judges:

PER CURIAM:*

     Arthur Ray Leverton appeals the sentence imposed by the

district court following the revocation of his term of supervised

release.   Leverton argues that his sentence exceeds the statutory

maximum sentence allowed.

     A sentence imposed after the revocation of a term of

supervised release will be upheld unless it is in violation of

the law or is plainly unreasonable.    United States v. Gonzalez,

250 F.3d 923, 925 (5th Cir. 2001).    Leverton was originally

convicted of being a felon in possession of a firearm and for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-21146
                                 -2-

making false statements in the acquisition of a firearm in

violation of 18 U.S.C. §§ 922(a)(6) & (g)(1).    Under 18 U.S.C.

§ 924(a)(2), these offenses carry a maximum prison term of ten

years, making them class C felonies.    See 18 U.S.C. § 3559(a)(3).

     A district court may revoke a term of supervised release and

require a defendant to return to prison.    18 U.S.C. § 3583(e)(3).

However, where the offense that resulted in the term of

supervised release is a class C felony, the defendant may not be

required to serve more than two years in prison.    Id.   The

district court may also impose a term of supervised release to be

served after imprisonment, but only when the term of imprisonment

is less than the maximum term of imprisonment authorized under 18

U.S.C. § 3583(e)(3).    18 U.S.C. § 3583(h).

     Here, the district court sentenced Leverton to a two-year

term of imprisonment to be followed by a two-year term of

supervised release.    Because Leverton was sentenced to the

maximum term of imprisonment under 18 U.S.C. § 3583(e)(3), the

district court was prohibited by 18 U.S.C. § 3583(h) from

imposing a subsequent term of supervised release.    Accordingly,

Leverton’s sentence is vacated and the case is remanded to the

district court for resentencing.

     VACATED AND REMANDED FOR RESENTENCING.